Exhibit 10.27
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 25th
day of June 2012, by and among Sandalwood Venutures, Ltd., a Nevada corporation
, having an address at Riverside House, Riverside Drive, Aberdeen, United
Kingdom AB11 7LH (the “Company”) and Eco-Tek Group Inc., an Ontario,
corporation, having an address at 15-65 Woodstream Blvd, Woodbridge, Ontario,
Canada L4L 7X6 (“Eco-Tek”), and the persons executing this Agreement listed on
the signature page hereto under the heading “Eco-Tek Shareholders” (referred to
as the “Eco-Tek Shareholders”), each a “Party” and collectively the “Parties,”
upon the following premises:


Premises.


WHEREAS, the Eco-Tek Shareholders own 30,000,000 shares of common stock,
totaling one-hundred percent (100%) of the issued and outstanding securities of
Eco-Tek;


WHEREAS, the Company is a publicly held corporation organized under the laws of
the State of Nevada, whose common stock trades on the Over-The-Counter Bulletin
Board under the symbol “SWDZ”;


WHEREAS, Eco-Tek is a privately held corporation organized under the laws of
Ontario, Canada;


WHEREAS, the Company desires to acquire 100% of the issued and outstanding
securities of Eco-Tek in exchange for unissued shares of the Company’s common
stock (the "Exchange Offer" or the “Exchange”), so that Eco-Tek will become a
wholly-owned subsidiary of the Company; and


WHEREAS, the Eco-Tek Shareholders desire to exchange all of their shares of
common stock of Eco-Tek in exchange for shares of authorized but unissued shares
of common stock of the Company.


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF
ECO-TEK AND THE ECO-TEK SHAREHOLDERS


As an inducement to and to obtain the reliance of the Company, except as set
forth on the Eco-Tek Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below), Eco-Tek and the Eco-Tek Shareholders represent and warrant as follows:


 
 

--------------------------------------------------------------------------------

 
Section 1.01 Organization.  Eco-Tek is a corporation duly organized, validly
existing, and in good standing under the laws of Ontario, Canada. Eco-Tek has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualifications
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business.  Included in the
Eco-Tek Schedules are complete and correct copies of the Articles of
Incorporation and Bylaws (or similar organizational documents) of Eco-Tek as in
effect on the date hereof.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of Eco-Tek’s Articles of Incorporation (or similar
organizational documents) or Bylaws.  Eco-Tek has taken all actions required by
law, its  Articles of Incorporation and Bylaws (or similar organizational
documents), or otherwise to authorize the execution and delivery of this
Agreement.  Eco-Tek has full power, authority, and legal right and has taken all
action required by law, its  Articles of Incorporation and Bylaws (or similar
organizational documents), and otherwise to consummate the transactions herein
contemplated.


Section 1.02  Capitalization.


(a)           The authorized capitalization of Eco-Tek consists of unlimited
shares of common stock, 0.001par value per share, of which 30,000,000 shares of
common stock are currently issued and outstanding.


(b)           All issued and outstanding shares of common stock of Eco-Tek are
legally issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.


Section 1.03 Subsidiaries and Predecessor Corporations.  Eco-Tek does not have
any predecessor corporation(s) or subsidiaries.
 
 
Section 1.04 Other Information.


(a)           Eco-Tek has no liabilities with respect to the payment of any
federal, provincial, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable or as provided in the Eco-Tek Schedules.


(b)           Eco-Tek has filed all federal, provincial, state or local income
and/or franchise tax returns required to be filed by it from inception to the
date hereof.  Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial.


 
 

--------------------------------------------------------------------------------

 
(c)           The books and records of Eco-Tek are in all material respects
complete and correct and have been maintained in accordance with good business
and accounting practices.


(d)           Eco-Tek has no material liabilities, direct or indirect, matured
or unmatured, contingent or otherwise as disclosed in writing to the Company on
Schedule 1.04 and pursuant to the financial statements provided for the year
ended December 31, 2011 and for liabilities incurred in the ordinary course of
business since December 31, 2011.


Section 1.05  Information.  The information concerning Eco-Tek set forth in this
Agreement and in the Eco-Tek Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


Section 1.06 Options, Warrants, Convertible Securities.  There are no existing
options, warrants, calls, convertible securities or commitments of any character
relating to the authorized and unissued stock of Eco-Tek.


Section 1.07  Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the Eco-Tek Schedules, since December 31, 2011:


(a)           There has not been (i) any material adverse change in the proposed
business, operations, properties, assets, or condition of  Eco-Tek or (ii) any
damage, destruction, or loss to  Eco-Tek (whether or not covered by insurance)
materially and adversely affecting the business or financial condition
of  Eco-Tek;


(b)            Eco-Tek has not (i) amended its Articles of Incorporation or
Bylaws (or similar documents;); (ii) declared or made, or agreed to declare or
make, any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of  Eco-Tek; (iv) made any material change in its method of
management, operation or accounting; (v) entered into any other material
transaction other than sales in the ordinary course of its business; (vi) made
any accrual or arrangement for payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee; (vii) increased the rate of compensation payable or to become payable
by it to any of its officers or directors or any of its salaried employees whose
monthly compensation exceeds Ten Thousand Dollars ($10,000); or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees;


 
 

--------------------------------------------------------------------------------

 
(c)            Eco-Tek has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) in excess of $10,000 except as disclosed herein and except
liabilities incurred in the ordinary course of business; (ii) paid or agreed to
pay any material obligations or liability (absolute or contingent) other than
current liabilities, and current liabilities incurred in the ordinary course of
business and professional and other fees and expenses in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than Ten Thousand Dollars ($10,000), or canceled, or agreed to cancel, any debts
or claims (except debts or claims which in the aggregate are of a value of less
than Ten Thousand Dollars ($10,000); or (iv) made or permitted any amendment or
termination of any contract, agreement, or license to which they are a party if
such amendment or termination is material, considering the business of  Eco-Tek,
other than in the ordinary course of business; and


(d)            To the best Knowledge of the Eco-Tek Shareholders, Eco-Tek has
not become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets, or condition of Eco-Tek.


Section 1.08 Eco-Tek and Related Matters.  No third party has any right to, and
Eco-Tek has not received any notice of infringement of or conflict with asserted
rights of others with respect to, any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the proposed business, operations, financial condition, income, or business
prospects of Eco-Tek or any material portion of its properties, assets, or
rights.


Section 1.09  Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the Knowledge of the Eco-Tek Shareholders after
reasonable investigation, threatened by or against Eco-Tek or its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
Eco-Tek Shareholders do not have any Knowledge of any material default with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


 
 

--------------------------------------------------------------------------------

 
 Section 1.10  Contracts.


(a)           Except as disclosed on Schedule 1.10(a), there are no material
contracts, agreements, franchises, license agreements, debt instruments or other
commitments to which Eco-Tek is a party or by which any of its assets, products,
technology, or properties are bound other than those incurred in the ordinary
course of business (as used in this Agreement, a "material" contract, agreement,
franchise, license agreement, debt instrument or commitment is one which (i)
will remain in effect for more than six (6) months after the date of this
Agreement and (ii) involves aggregate obligations of at least Twenty-Five
Thousand Dollars ($25,000) unless otherwise disclosed pursuant to this
Agreement);


(b)           All contracts, agreements, franchises, license agreements, and
other commitments, if any, to which Eco-Tek is a party and which are material to
the operations or proposed operations of Eco-Tek taken as a whole are valid and
enforceable by Eco-Tek in all material respects, except as limited by bankruptcy
and insolvency laws and by other laws affecting the rights of creditors
generally;


 (c)           Eco-Tek is not a party to or bound by, and the properties of
Eco-Tek are not subject to, any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award which materially and adversely affects the
business operations, properties, assets, or condition of Eco-Tek; and


(d)           Except as included or described in the Eco-Tek Schedules, Eco-Tek
is not a party to any oral or written (i) contract for the employment of any
officer or employee which is not terminable on thirty (30) days, or less notice;
(ii) profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan; (iii) agreement, contract, or indenture
relating to the borrowing of money; (iv) guaranty of any obligation, other than
one on which Eco-Tek is a primary obligor, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one (1) year or
providing for payments in excess of Ten Thousand Dollars ($10,000) in the
aggregate; (v) collective bargaining agreement; or (vi) agreement with any
present or former officer or director of Eco-Tek.


Section 1.11 Material Contract Defaults.  Eco-Tek is not in default in any
material respect under the terms of any outstanding material contract,
agreement, lease, or other commitment which is material to the business,
operations, properties, assets or condition of Eco-Tek, and there is no event of
default in any material respect under any such contract, agreement, lease, or
other commitment in respect of which Eco-Tek has not taken adequate steps to
prevent such a default from occurring.


 
 

--------------------------------------------------------------------------------

 
Section 1.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which Eco-Tek is a party or to which any of its
properties or operations are subject as of the date of this Agreement and/or as
of the Closing Date.


Section 1.13  Governmental Authorizations.  Except as set forth in the Eco-Tek
Schedules, Eco-Tek  has all licenses, franchises, permits, and other
governmental authorizations that are legally required to enable it to conduct
its business in all material respects as conducted on the date hereof.  Except
for compliance with federal, provincial and state securities and corporation
laws, as hereinafter provided, no authorization, approval, consent, or order of,
or registration, declaration, or filing with, any court or other governmental
body is required in connection with the execution and delivery by Eco-Tek and
the Eco-Tek Shareholders of this Agreement and the consummation by Eco-Tek and
the Eco-Tek Shareholders of the transactions contemplated hereby.


Section 1.14  Compliance With Laws and Regulations.  Except as set forth in
the  Eco-Tek Schedules, to the best Knowledge of the Eco-Tek Shareholders,
Eco-Tek has complied with all applicable statutes and regulations of any
federal, provincial, state, or other governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets, or condition of Eco-Tek or
except to the extent that noncompliance would not result in the occurrence of
any material liability for Eco-Tek.


Section 1.15 Approval of Agreement.  The Board of Directors of Eco-Tek shall
have authorized the execution and delivery of this Agreement by Eco-Tek and
approved this Agreement and the transactions contemplated hereby.


Section 1.16  Material Transactions or Affiliations.  Set forth in the Eco-Tek
Schedules is a description, if applicable, of every contract, agreement, or
arrangement between Eco-Tek and any predecessor and any person who was at the
time of such contract, agreement, or arrangement an officer, director, or person
owning of record, or known by any Eco-Tek Shareholder to own beneficially, five
percent (5%) or more of the issued and outstanding securities of Eco-Tek and
which is to be performed in whole or in part after the date hereof or which was
entered into not more than three (3) years prior to the date hereof. Except as
disclosed in the Eco-Tek Schedules or otherwise disclosed herein, no officer,
director, or five percent (5%) shareholder of Eco-Tek has, or has had since
December 31, 2011, any known interest, direct or indirect, in any transaction
with Eco-Tek which was material to the business of Eco-Tek.  There are no
commitments by Eco-Tek, whether written or oral, to lend any funds, or to borrow
any money from, or enter into any other transaction with, any such affiliated
person.


 
 

--------------------------------------------------------------------------------

 
Section 1.17  The Eco-Tek Schedules.  Eco-Tek will deliver to the Company the
following schedules, if such schedules are applicable to the business of
Eco-Tek, which are collectively referred to as the "The Eco-Tek Schedules" and
which consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the principal executive officer of Eco-Tek as
complete, true, and correct as of the date of this Agreement in all material
respects, which schedules shall be delivered within 10 days following the
execution of this Agreement:


(a)           a schedule containing complete and correct copies of the Articles
of Incorporation and Bylaws or similar organizational documents of Eco-Tek in
effect as of the date of this Agreement;


(b)           a schedule containing any Corporate Resolutions of the
shareholders of  Eco-Tek;


(c)           a schedule containing Minutes of meetings of the Board of
Directors of Eco-Tek;


(d)           a schedule containing a list indicating the name and address of
each shareholder of Eco-Tek together with the number of shares owned by him, her
or it;


(e)           a schedule listing any and all federal, provincial, state and
local tax identification numbers of Eco-Tek and containing complete and correct
copies of all federal, provincial, state and local tax returns filed by Eco-Tek;


(f)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed by Eco-Tek.  Any fact
known to be, or to the best Knowledge of the Eco-Tek Shareholders or after
reasonable investigation, reasonably believed to be, contrary to any of the
representations, covenants, and warranties made in Article I are required to be
disclosed in the  Eco-Tek Schedules pursuant to this Section 1.17(f); and


(g)           a schedule of any and all limitations or qualifications or
exceptions to the representations, covenants and warranties of Eco-Tek and
Eco-Tek Shareholders contained in Article 1 of this Agreement, if any.


Eco-Tek shall cause the Eco-Tek Schedules and the instruments and data delivered
to the Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.


 
 

--------------------------------------------------------------------------------

 
Section 1.18  Valid Obligation.  This Agreement and all agreements and other
documents executed by Eco-Tek and the Eco-Tek Shareholders in connection
herewith constitute the valid and binding obligation of Eco-Tek and Eco-Tek
Shareholders, enforceable in accordance with its or their terms, except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors' rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefor may be brought.


Section 1.19  Acquisition of the Shares by the Eco-Tek Shareholders. The Eco-Tek
Shareholders are acquiring the Shares (as defined in Section 3.01) for their own
account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares, or any portion thereof,
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof. The Eco-Tek Shareholders have read,
understood and consulted with their legal counsel regarding the limitations and
requirements of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”).  The Eco-Tek Shareholders will offer, sell, pledge, convey or otherwise
transfer the Shares, or any portion thereof, only if: (i) pursuant to an
effective registration statement under the 1933 Act and any and all applicable
state securities or Blue Sky laws or in a transaction which is otherwise in
compliance with the 1933 Act and such laws; or (ii) pursuant to a valid
exemption from registration.


Section 1.20  Exemption from Registration.  The Exchange and the transactions
contemplated thereby, meet an exemption from registration pursuant to Section
4(2) of the 1933 Act, Rule 506 of Regulation D promulgated under the 1933 Act
and/or Regulation S of the 1933 Act.


Section 1.21.  Representations, Acknowledgements and Warranties of the Eco-Tek
Shareholders. The Eco-Tek Shareholders represent, acknowledge and warrant the
following to the Company, except as set forth on the Eco-Tek Schedules (as
hereinafter defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), and agree that such
representations, acknowledgements and warranties shall be automatically
reconfirmed on the Closing Date:


(a) Each Eco-Tek Shareholder recognizes that the Shares have not been registered
under the 1933 Act, nor under the securities laws of any state and, therefore,
cannot be resold unless the resale of the Shares is registered under the 1933
Act or unless an exemption from registration is available.  Each Eco-Tek
Shareholder may not sell the Shares without registering them under the 1933 Act
and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale;


 
 

--------------------------------------------------------------------------------

 
(b) Each Eco-Tek Shareholder is acquiring the Shares for its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Shares.  No one other than the Eco-Tek Shareholder will have
any beneficial interest in said securities.  Each Eco-Tek Shareholder agrees to
set forth the terms of its ownership, record address and tax id number if
applicable on the Type of Ownership Form, attached hereto as Exhibit A;


(c) Each Eco-Tek Shareholder acknowledges that it:


a. is a “sophisticated investor”, and


b. is aware of, has received and had an opportunity to review (A) the (i)
Company’s Annual Report on Form 10-K for the year ended June 30, 2011; (ii) the
Company’s quarterly reports on Form 10-Q for the quarters ended, September 30,
2011, December 31, 2011, and March 31, 2012; and (iii) the Company’s current
reports on Form 8-K as filed on www.sec.gov, in each case (i) through (iii),
including the audited and unaudited financial statements, description of
business, risk factors, results of operations, certain transactions and related
business disclosures described therein (collectively the “Disclosure Documents”)
and an independent investigation made by it of the Company; (B) has, prior to
the date of this Agreement, been given an opportunity to review material
contracts and documents of the Company and has had an opportunity to ask
questions of and receive answers from the Company’s officers and Directors and
has no pending questions as of the date of this Agreement; and (C) is not
relying on any oral representation of the Company or any other person, nor any
written representation or assurance from the Company; in connection with each
Eco-Tek Shareholder’s acceptance of the Shares and investment decision in
connection therewith. Each Eco-Tek Shareholder acknowledges that due to its
receipt of and review of the information described above, it has received
similar information as would be included in a Registration Statement filed under
the 1933 Act;


(d) Each Eco-Tek Shareholder has such knowledge and experience in financial and
business matters such that the Eco-Tek Shareholder is capable of evaluating the
merits and risks of an investment in the Shares and of making an informed
investment decision, and does not require a representative in evaluating the
merits and risks of an investment in the Shares;


(e) Each Eco-Tek Shareholder recognizes that an investment in the Company is a
speculative venture and that the total amount of consideration tendered in
connection with the Exchange Offer is placed at the risk of the business and may
be completely lost.  The ownership of the Shares as an investment involves
special risks. Each Eco-Tek Shareholder has had a reasonable opportunity to ask
questions of and receive answers regarding the Company and to request additional
relevant information from a person or persons acting on behalf of the Company
regarding such information; and has no pending questions as of the date of this
Agreement;


 
 

--------------------------------------------------------------------------------

 
(f) Each Eco-Tek Shareholder realizes that the Shares cannot readily be sold as
they will be restricted securities and therefore the Shares must not be accepted
in the Exchange Offer unless such Eco-Tek Shareholder has liquid assets
sufficient to assure that such purchase will cause no undue financial
difficulties and such Eco-Tek Shareholder can provide for current needs and
possible personal contingencies;


(g) Each Eco-Tek Shareholder confirms and represents that it is able (i) to bear
the economic risk of its investment, (ii) to hold the Shares for an indefinite
period of time, and (iii) to afford a complete loss of its investment.  Each
Eco-Tek Shareholder also represents that it has (i) adequate means of providing
for its current needs and possible personal contingencies, and (ii) has no need
for liquidity in this particular investment;


(h) All information which each Eco-Tek Shareholder has provided to the Company
concerning such Eco-Tek Shareholder's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to the
Closing Date,  such Eco-Tek Shareholder will immediately provide the Company
with such information;


(i) Each Eco-Tek Shareholder has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Shares for its
particular tax and financial situation and its advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
him, her, or it;


(j) Each Eco-Tek Shareholder has not become aware of and has not been offered
the Shares by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to such Eco-Tek Shareholder’s
Knowledge, those individuals that have attended have been invited by any such or
similar means of general solicitation or advertising;


 
 

--------------------------------------------------------------------------------

 
(k) Each Eco-Tek Shareholder confirms and acknowledges that the Company is under
no obligation to register or seek an exemption under any federal and/or state
securities acts for any sale or transfer of the Shares by Eco-Tek Shareholders,
and each Eco-Tek Shareholder is solely responsible for determining the status,
in his, her or its hands, of the Shares acquired in connection herewith and the
availability, if required, of exemptions from registration for purposes of sale
or transfer of the Shares;


(l) Each Eco-Tek Shareholder confirms and acknowledges that no federal or state
agency has made any finding or determination as to the fairness of the Shares
for investment or any recommendation or endorsement of the Shares.  The Shares
have not been registered under the 1933 Act or the securities laws of any State
and are being offered and sold in reliance on exemptions from the registration
requirements of the 1933 Act and such state laws;


(m) Each Eco-Tek Shareholder confirms and acknowledges that such Eco-Tek
Shareholder is aware of the fact that the Company currently has two (2) strikes
(i.e., two previous late filings) with the Over-The-Counter Bulletin Board (the
“OTCBB”) and that pursuant to OTCBB rules relating to the timely filing of
periodic reports with the Securities and Exchange Commission (“SEC”), any OTCBB
issuer which fails to file a periodic report (Form 10-Q or 10-K) by the due date
of such report (not withstanding any extension granted to the issuer by the
filing of a Form 12b-25), three times during any 24 month period is
automatically de-listed from the OTCBB. Such removed issuer would not be
re-eligible to be listed on the OTCBB for a period of one year, during which
time any subsequent late filing would reset the one-year period of de-listing.
Additionally, if a market maker fails to quote an issuer’s common stock on the
OTCBB for a period of more than four consecutive days, such issuer will be
automatically delisted from the OTCBB.  If the Company is late in its SEC
filings one additional time prior to the filing of its Form 10-Q for the quarter
ended March 31, 2013, the Company will be delisted from the OTCBB and prohibited
from relisting for a period of at least one year;
 
(n) Each Eco-Tek Shareholder represents, acknowledges and warrants his or her
understanding that, pursuant to Rule 144 of the Act (“Rule 144”), a “shell
company” is defined as a company that has no or nominal operations; and, either
no or nominal assets; assets consisting solely of cash and cash equivalents; or
assets consisting of any amount of cash and cash equivalents and nominal other
assets.  As such, the Company is a “shell company” pursuant to Rule 144, and
resales of its securities pursuant to Rule 144 may not be made until all of the
following criteria set forth in Rule 144(i)(2) have been met: (1) the Company
has ceased to be a shell company, (2) the Company is subject to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(3) the Company has filed all of its required periodic reports (other than Form
8-K’s) for the prior one year period, and (4) a period of at least twelve months
has elapsed from the date “Form 10 like information” was filed with the
Securities and Exchange Commission (the “Commission”) reflecting the Company’s
status as a non-shell company.  As a result, because none of the Company’s
securities can be resold pursuant to Rule 144 until at least a year after the
Company has complied with Rule 144(i)(2), no non-registered or “restricted”
shares of the Company’s common stock, including, but not limited to the Shares,
will be able to be sold pursuant to Rule 144 until and unless such securities
are registered with the Commission, an exemption for the sales can be relied
upon other than Rule 144 and/or until a year after the Company has complied with
the requirements of Rule 144(i)(2) as described above.  As a result, the Eco-Tek
Shareholder may never be able to sell any Securities.  Furthermore, as the
Company may not ever comply with Rule 144(i)(2), the Eco-Tek Shareholder may be
forced to hold such Securities indefinitely; and


 
 

--------------------------------------------------------------------------------

 
(o) Each Eco-Tek Shareholder agrees and confirms that such Eco-Tek Shareholder
may have Section 16 and Schedule 13D filing obligations with the SEC immediately
upon the consummation of the transactions contemplated herein and such Eco-Tek
Shareholder agrees to take whatever action necessary to make and file such
required filings with the SEC.


Section 1.22.  Intellectual Property.


(a)           Eco-Tek owns all right, title and interest in the intellectual
property assets set forth in Schedule 1.22(c), Schedule 1.22(d) and Schedule
1.22(g) and such ownership is free and clear of all Liens and Encumbrances,
obligatory payments to others and the obligation to grant rights to
others.  Except as set forth on Schedule 1.22(a), Eco-Tek owns all right, title
and interest in, or possesses adequate licenses or other valid rights to use
(without the making of any payment to others or the obligation to grant rights
to others in exchange), free and clear of all Liens and Encumbrances, all other
Intellectual Property owned by Eco-Tek or used in connection with the operation
of its business as currently conducted, including without limitation the
intellectual property set forth on Schedule 1.22(c), Schedule 1.22(d) and
Schedule 1.22(g). Eco-Tek has taken all necessary and desirable action to
maintain each item of Intellectual Property that Eco-Tek owns or uses with
respect to its business.  All maintenance fees of patents set forth in Schedule
1.22(c) which become due (without the payment of a surcharge) prior to the
Closing shall be paid by Eco-Tek prior to the Closing.
 
(b)            Eco-Tek has not interfered with, infringed upon, misappropriated
or otherwise come into conflict with any Intellectual Property rights of any
other Person, and none of the directors and officers (and employees with
responsibility for Intellectual Property matters) of Eco-Tek has ever received
any charge, complaint, claim, demand or notice from any Governmental Body or
other Person alleging any such interference, infringement, misappropriation or
conflict (including any claim that Eco-Tek must license or refrain from using
any Intellectual Property rights of any other Person).  To Eco-Tek’s Knowledge,
no Person has interfered with, infringed upon, misappropriated or otherwise come
into conflict with any Intellectual Property rights of Eco-Tek.
 
(c)           Schedule 1.22(c) identifies (i) each patent or patent registration
which has been issued to Eco-Tek in the United States and all jurisdictions
worldwide with respect to any item of Intellectual Property, and (ii) each
patent application or application for patent registration which Eco-Tek has
filed with respect to any item of Intellectual Property anywhere in the world
(together with any exceptions).  Eco-Tek has delivered to the Company correct
and complete copies of all such patents, registrations and applications (as
amended to date) and has made available to the Company correct and complete
copies of all other written documentation evidencing  prosecution (if
applicable) of each such item of Intellectual Property (the "Patents").  Prior
to Closing, Eco-Tek shall deliver to designated counsel of the Company all files
in the possession of Eco-Tek and its attorneys relating to the prosecution and
maintenance of assets set forth in Schedule 1.22(c) (the “Patent
Documentation”).
 
 
 

--------------------------------------------------------------------------------

 
(d)           Schedule 1.22(d) identifies each registered and unregistered
trademark, including product names and domain names, used by Eco-Tek in
connection with its business.  Eco-Tek has delivered to the Company correct and
complete copies of all written documentation evidencing ownership and use of
each such product name and domain name as set forth on Schedule
1.22(d).  Eco-Tek represents that it owns no trademark registrations or
applications for registration in any jurisdiction and no such applications have
been filed by Eco-Tek, any Affiliate thereof or its predecessor-in-interest.


(e)           Eco-Tek represents that it owns no copyright registrations or
applications in any jurisdiction and no such applications have been filed by
Eco-Tek, any Affiliate thereof or its predecessor-in-interest.


(f)            Eco-Tek represents that neither itself, any Affiliate thereof nor
its predecessor-in-interest is a party to any license, agreement or other
permission which Eco-Tek has granted to any other Person with respect to any
item of Intellectual Property in the United States and any jurisdictions
worldwide and that no such licenses, agreements or other permissions exist.
 
 
(g)           Schedule 1.22(g) identifies trade secrets and confidential
business information of Eco-Tek.


(h)           With respect to each item of Intellectual Property required to be
identified on Schedule 1.22(c), Schedule 1.22(d) and Schedule 1.22(g):


1.           except as set forth on Schedule 1.22(a), Eco-Tek owns all right,
title and interest in and to such item, free and clear of any Liens and
Encumbrances;


2.           except as set forth in Schedule 1.22(a), Eco-Tek is unaware of any
transfers of ownership or title of Intellectual Property;


 
 

--------------------------------------------------------------------------------

 
3.           such item is not subject to any outstanding injunction, judgment,
order, decree, ruling or charge;


4.           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to Eco-Tek’s or any Eco-Tek
Shareholder’s Knowledge, threatened which challenges the legality, validity,
enforceability, use or ownership of such item;


5.           no prior art or activity is known by Eco-Tek which would affect the
validity or enforceability of the claimed subject matter set forth in Schedule
1.22(c), or the validity or enforceability of the trademarks set forth in
Schedule 1.22(d);


6.           Eco-Tek has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation or other conflict with respect to
such item;


7.           all licenses, agreements and other permissions pertaining to such
item and all other rights to which Eco-Tek is entitled with respect thereto are
in compliance in all respects with all applicable Laws in all jurisdictions
worldwide, including those pertaining to remittance of foreign exchange and
Taxes; and


8.           Eco-Tek has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of, or
granted any Lien on such item; nor has Eco-Tek granted any release, covenant not
to sue or other non-assertion assurance to any Person with respect to such item
which could reasonably be expected to have an adverse effect on the aggregate
value of the Intellectual Property.


(i)           Eco-Tek represents that it does not use any computer software or
Intellectual Property owned by any Person other than Eco-Tek pursuant to any
license, sublicense, agreement or permission and that no such licenses,
sublicenses, agreements or permissions exist.


(j)           To Eco-Tek’s Knowledge, the continued operation of its business as
currently conducted do not and will not interfere with, infringe upon,
misappropriate or otherwise come into conflict with, any Intellectual Property
rights of any Person.


 
 

--------------------------------------------------------------------------------

 
(k)           Eco-Tek has no Knowledge of any new products, inventions,
procedures, or methods of manufacturing or processing that any competitors or
other Persons have developed which reasonably could be expected to supersede or
make obsolete any product or process of Eco-Tek.
 
Section 1.23.  Compliance With Laws.


(a)           Eco-Tek is not in violation of any laws, governmental orders,
rules or regulations, whether federal, state or local Laws, to which it or any
of its assets or properties are subject, which may have a material adverse
affect on its business or operations. Except as set forth in Schedule  1.23(a),
Eco-Tek has not received notice of any violation of any Law, or any potential
liability under any Law, relating to the operation of Eco-Tek or its business or
operations, Eco-Tek is not aware of any such violation or potential liability.


(b)           Schedule 1.23(b) sets forth a list of each government or
regulatory license, authorization, permit, franchise, consent and approval (the
“Permits”) issued and held by or on behalf of Eco-Tek or, required to be so
issued and held in connection with its business or operations as currently
conducted by Eco-Tek. Except as disclosed in Schedule 1.23(b), Eco-Tek is the
authorized legal holder of the Permits, and each Permit is valid and in full
force and effect. Eco-Tek is not in default under, and no condition exists that
with notice or lapse of time or both could constitute a default or could give
rise to a right of termination, cancellation or acceleration under, any Permit
held by Eco-Tek.


Section 1.24. Environmental Matters.


(a)           The operations of Eco-Tek are currently and have been in
compliance in all material respects with all applicable Environmental Laws and
all licenses and permits issued pursuant to Environmental Laws or otherwise
(“Environmental Permits”);


(b)           Eco-Tek has obtained and currently maintains all Environmental
Permits required under all applicable Environmental Laws necessary to operate;


(c)           Eco-Tek is not the subject of any outstanding written order or
contract with any Governmental Body or other Person respecting any Environmental
Laws or any Release or threatened Release of a hazardous material.  “Release”
means any actual or threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, migration or leaching into
the indoor or outdoor environment, or into or out of any property;


(d)           Eco-Tek has not received any written communication alleging either
that it may be in violation of any Environmental Law or Environmental Permit or
that it may have any liability under any Environmental Law;
 
 

--------------------------------------------------------------------------------

 


(e)           Eco-Tek has not incurred, assumed or undertaken any contingent
liability in connection with any Release of any hazardous materials into the
indoor or outdoor environment (whether on-site or off-site) and there are no
facts, circumstances or conditions relating to, arising out of or attributable
to it that could give rise to material liability under Environmental Laws;


(f)           To the Knowledge of Eco-Tek and the Eco-Tek Shareholders, there is
not located at any of the properties of Eco-Tek any (i) underground storage
tanks, (ii) asbestos or asbestos-containing material, (iii) equipment containing
polychlorinated biphenyls, (iv) lead-based paint, or (v) mold; and


(g)           Eco-Tek has provided to the Company all environmentally related
audits, studies, reports, analyses, and results of investigations that have been
performed within the previous five years with respect to the currently or
previously owned, leased or operated properties of Eco-Tek.


Section 1.25. Insurance Coverage. Schedule 1.25 contains a list of all of the
insurance policies and fidelity bonds covering the assets, businesses,
operations, employees, officers and agents of Eco-Tek. There is no material
claim by Eco-Tek pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. All premiums due and payable under all of such policies and
bonds have been paid, and Eco-Tek has complied in all material respects with the
terms and conditions of all of such policies and bonds. Such policies of
insurance and bonds are in full force and effect. Neither Eco-Tek nor any of the
Eco-Tek Shareholders have Knowledge of any threatened termination of, or premium
increase with respect to, any of such policies or bonds.


Section 1.26. Customer, Supplier and Employee Relations. Schedule 1.26 includes
a complete and correct list of (a) all customers of Eco-Tek who have made
aggregate purchases in excess of 5% of the total revenues of Eco-Tek in calendar
year 2011, and (b) all suppliers from whom Eco-Tek has purchased in excess of
$50,000 in equipment or supplies in calendar year 2011.  The relationships of
Eco-Tek with such customers and suppliers and the employees of Eco-Tek are good
commercial working relationships and, except as disclosed in Schedule 1.25, none
of such customers, suppliers or employees has canceled, terminated or otherwise
materially altered or notified Eco-Tek of any intention to cancel, terminate or
materially alter its relationship with Eco-Tek since December 31, 2011 and there
will not be any such change as a result of the transactions contemplated by this
Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 1.27. Product and Service Matters. Except as disclosed in Schedule 1.27,
each product manufactured, sold, leased, delivered or installed or services
performed by Eco-Tek prior to the Closing has, in all respects, complied with
and conformed to all applicable federal, state, local or foreign laws and
regulations, contractual commitments and all applicable warranties of
Eco-Tek.  Schedule 1.27 includes copies of the standard terms and conditions of
sale, lease, delivery or installation for the products and services of Eco-Tek
(containing applicable guaranty, warranty, and indemnity provisions).  Except as
disclosed in Schedule 1.27, none of such products or services is subject to any
guaranty, warranty, or other indemnity beyond the applicable standard terms and
conditions of sale or lease.


Section 1.28. Compliance with United States Foreign Corrupt Practices Act.


(a)           Eco-Tek is in compliance with and has not made any payments that
would be in violation of the United States Foreign Corrupt Practices Act (15
U.S.C. §§ 78dd-1, et seq.) (“FCPA”).


(b)           In connection with its compliance with the FCPA, there are no
adverse or negative past performance evaluations or ratings by the U.S.
Government, or any voluntary disclosures under the FCPA, any enforcement actions
and, to the Knowledge of any Eco-Tek Shareholder, there are no threats of
enforcement actions, or any facts that could result in any adverse or negative
performance evaluation related to the FCPA for Eco-Tek.


(c)           Neither the U.S. Government nor any other Person has notified
Eco-Tek of any actual or alleged violation or breach of the FCPA.


(d)           Eco-Tek has not undergone and is not undergoing any audit, review,
inspection, investigation, survey or examination of records relating to
Eco-Tek’s compliance with the FCPA and, to the Knowledge of each Eco-Tek
Shareholder, there is no basis for any such audit, review, inspection,
investigation, survey or examination of records.


(e)           Eco-Tek has not been and is not now under any administrative,
civil or criminal investigation or indictment involving alleged false
statements, false claims or other improprieties relating to Eco-Tek’s compliance
with the FCPA and, to the Knowledge of each Eco-Tek Shareholder, there is no
basis for any such investigation or indictment.


(f)           Eco-Tek has not been and is not now a party to any administrative
or civil litigation involving alleged false statements, false claims or other
improprieties relating to Eco-Tek’s compliance with the FCPA and, to the
Knowledge of each Eco-Tek Shareholder, there is no basis for any such
proceeding.


 
 

--------------------------------------------------------------------------------

 
Section 1.29.  Insider Trading.  Each Eco-Tek Shareholder certifies and confirms
that it has not personally, nor through any third parties, purchased, nor caused
to be purchased in the public marketplace any publicly-traded shares of the
Company.  Each Eco-Tek Shareholder further certifies and confirms that it has
not communicated the nature of the transactions contemplated herein, is not
aware of any disclosure of non-public information regarding the Company or the
transactions contemplated herein, and is not a party to any insider trading in
the Company’s securities.  Each Eco-Tek Shareholder further certifies and
confirms that it has not “tipped” any related parties nor third parties
regarding the transactions contemplated herein, and/or advised any parties to
purchase, sell or otherwise trade shares of the Company’s securities in the
marketplace.


ARTICLE II
REPRESENTATIONS, COVENANTS, AND
WARRANTIES OF THE COMPANY


As an inducement to, and to obtain the reliance of the Eco-Tek Shareholders,
except as set forth in the Company Schedules (as hereinafter defined), the
Company represents and warrants as follows:


Section 2.01 Organization.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets, to carry on its business in all material
respects as it is now being conducted and as contemplated after the Exchange,
and except where failure to be so qualified would not have a material adverse
effect on its business, there is no jurisdiction in which it is not qualified in
which the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification.  Included in the Company
Schedules are complete and correct copies of the Articles of Incorporation and
Bylaws (or similar organizational documents) of the Company as in effect on the
date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of the Company's Articles of Incorporation or Bylaws (or similar
organizational documents).  The Company has taken all action required by law,
its Articles of Incorporation, its Bylaws (or similar organizational documents),
or otherwise to authorize the execution and delivery of this Agreement, and the
Company has full power, authority, and legal right and has taken all action
required by law, its Articles of Incorporation, Bylaws, (or similar
organizational documents) or otherwise to consummate the transactions herein
contemplated.


Section 2.02 Capitalization.  The Company is authorized to issue  7,000,000,000
shares of common stock and 50,000,000 shares of preferred stock, and will have
125,819,800 shares of common stock and 1,000 shares of Series A preferred stock
outstanding at Closing which reflects the cancellation of 1,070,000,000 shares
prior to Closing, and shall not issue any additional shares of common stock or
preferred stock prior to Closing without the prior written consent of the
Eco-Tek Shareholders.  All issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.


 
 

--------------------------------------------------------------------------------

 
Section 2.03 No Conflict or Violation; Default. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will violate, conflict with or result in a breach of or constitute a
default under (a) or result in the termination or the acceleration of, or the
creation in any Person of any right (whether or not with notice or lapse of time
or both) to declare a default, accelerate, terminate, modify or cancel any
indenture, contract, lease, sublease, loan agreement, note or other obligation
or liability (each, a “Company Contract”) to which the Company is a party or by
which it is bound, (b) any provision of the certificate of incorporation or
Bylaws of the Company, (c) any judgment, order, decree, rule or regulation of
any Governmental Body to which the Company or Company’s business is subject or
(d) any applicable laws or regulations.  There is no (with or without the lapse
of time or the giving of notice or both) violation or default or, to the
knowledge of the Company, threatened violation or default of or under any
Company Contract.


Section 2.04 Convertible Securities, Options or Warrants.  There are no existing
convertible securities, options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of the Company, except
as otherwise set forth in the Company Schedules or the Company’s filings with
the Securities and Exchange Commission on EDGAR, which can be found at
www.sec.gov (the “SEC Filings”).


Section 2.05 Title and Related Matters.  The Company has good and marketable
title to all of its properties, inventory, interest in properties, and assets,
real and personal, free and clear of all Liens, pledges, charges, or
Encumbrances except (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not materially detract
from or interfere with the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties; and (c) as described in the Company
Schedules.  Except as set forth in the Company Schedules, the Company owns, free
and clear of any liens, claims, encumbrances, royalty interests, or other
restrictions or limitations of any nature whatsoever, any and all products it is
currently manufacturing, including the underlying technology and data, and all
procedures, techniques, marketing plans, business plans, methods of management,
or other information utilized in connection with the Company's business.  Except
as set forth in the Company Schedules, no third party has any right to, and the
Company has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the business, operations, financial condition, income, or business prospects
of the Company or any material portion of its properties, assets, or rights.


 
 

--------------------------------------------------------------------------------

 
Section 2.06 Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the Knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company has no Knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality,
or any circumstance which after reasonable investigation would result in the
discovery of such default.


Section 2.07 Approval of Agreement.  The Board of Directors of the Company will
authorize the execution and delivery of this Agreement by the Company and
approve this Agreement and the transactions contemplated hereby prior to the
Closing Date.


Section 2.08  Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


ARTICLE III
PLAN OF EXCHANGE


Section 3.01 The Exchange.


(a)           On the terms and subject to the conditions set forth in this
Agreement, on the Closing Date (as defined below), Eco-Tek and the Eco-Tek
Shareholders shall accept the Exchange Offer described herein and shall assign,
transfer and deliver, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, the
shares of Eco-Tek set forth herein, in the aggregate constituting no less than
One Hundred Percent (100%) of the issued and outstanding securities of Eco-Tek
to the Company at the Closing.


(b)           The Company shall accept the Exchange Offer, and shall, on the
terms and conditions set forth in this Agreement  issue the Eco-Tek Shareholders
an aggregate of 125,000,000 shares of the Company’s common stock, issuable pro
rata with the Eco-Tek Shareholders’ ownership of Eco-Tek (the “Shares”) in
consideration for One Hundred Percent (100%) of the ownership interests of
Eco-Tek.  The Shares shall have a value of $0.001 per share or $125,000.00 in
aggregate for the purposes of this Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 3.02 Closing.  The closing (“Closing”) of the transaction contemplated
by this Agreement shall occur automatically, and without any further required
action from either Party, upon the satisfaction of the Closing Conditions
(described below) which date shall in no event be later than ____________, 2012,
unless such date is extended in writing by the mutual consent of all Parties
(the "Closing Date").


(a)           The following “Closing Conditions” shall have occurred, or have
been waived by Eco-Tek and the Company in writing, prior to the Closing Date:


(i)           The Exchange shall have been approved, and Shares delivered in
accordance with Section 3.01.  The Board of Directors of the Company shall have
approved the transactions contemplated by this Agreement;


(ii)           The Eco-Tek Shareholders shall surrender the certificates
evidencing One Hundred Percent (100%) of the securities of Eco-Tek, duly
endorsed with Medallion Guaranteed stock powers or notarized signatures of the
holders thereof so as to make the Company the sole owner thereof;


(iii)           Eco-Tek shall supply the Company with Minutes of the Board of
Directors of Eco-Tek approving and consenting to this Agreement and the
transactions contemplated herein;


(iv)           Eco-Tek shall have delivered documentation and agreements
relating to and evidencing the assets of Eco-Tek and Subsidiary and the
Intellectual Property to the Company, and all corporate records (including
minutes) of Eco-Tek and Subsidiary;


(vii)           Eco-Tek shall have obtained a PCAOB approved audit of its
operations, pro forma financial information and such other interim financial
information as required by Form 8-K and Regulation S-X of the Securities Act of
1933, as amended, in acceptable form to the Company, (the “Audit”);


(viii)           The Parties shall have delivered all officers certificates,
Schedules, exhibits and other documentation and information required pursuant to
the terms and conditions of this Agreement; and


(ix)           The Company shall have complied with all of the requirements of
Article VI, below; and


 
 

--------------------------------------------------------------------------------

 
(b)           Promptly following Closing, the following will occur:


(i)           The Company and Eco-Tek shall execute, acknowledge, and deliver
(or shall ensure to be executed, acknowledged, and delivered) any and all
certificates, schedules, agreements, resolutions, rulings or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the Parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.


Section 3.03 Tradability of Shares. The Shares to be issued to the Eco-Tek
Shareholders have not been registered under the 1933 Act, nor registered under
any state securities law, and are "restricted securities" as that term is
defined in Rule 144 under the 1933 Act.  The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act. The Shares will bear the following restrictive legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.”


Section 3.04 Termination. This Agreement may be terminated by either the Board
of Directors of the Company, the Board of Directors of Eco-Tek or the Eco-Tek
Shareholders at any time prior to the Closing Date if:


(i)           there shall be any actual or threatened action or proceeding
before any court or any governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of such Board of Directors or shareholders, made in good
faith and based upon the advice of its legal counsel, makes it inadvisable to
proceed with the Exchange; or
 
(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Exchange Commission) or in the
judgment of such Board of Directors or shareholders, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the Exchange.


 
 

--------------------------------------------------------------------------------

 
In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein contemplated.


No revenue ruling or opinion of counsel will be sought as to the tax-free nature
of the subject Exchange and such tax treatment is not a condition to Closing
herein.


The terms and conditions of Articles VII and VIII shall survive the termination
of this Agreement for any reason.


ARTICLE IV
SPECIAL COVENANTS


Section 4.01  Access to Properties and Records.  The Company and Eco-Tek will
each afford to the officers and authorized representatives of the other Parties
reasonable access to the properties, books and records of the Company or
Eco-Tek, as the case may be, in order that each may have a full opportunity to
make such reasonable investigation as it shall desire to make of the affairs of
the other, and each will furnish the other with such additional financial and
operating data and other information as to the business and properties of the
Company or Eco-Tek, as the case may be, as the other shall from time to time
reasonably request.  Any such investigation and examination shall be conducted
at reasonable times and under reasonable circumstances, and each party hereto
shall cooperate fully therein.  No investigation by a party hereto shall,
however, diminish or waive in any way any of the representations, warranties,
covenants or agreements of the other party under this Agreement.  In order that
each party may investigate as it may wish the business affairs of the other,
each party shall furnish the other during such period with all of such
information and copies of such documents concerning the affairs of it as the
other party may reasonably request, and cause its officers, employees,
consultants, agents, accountants, and attorneys to cooperate fully in connection
with such review and examination, and to make full disclosure to the other
parties all material facts affecting its financial condition, business
operations, and the conduct of operations.


Section 4.02 Delivery of Books and Records and Bank Accounts.  At the Closing,
Eco-Tek shall deliver to the Company copies of the corporate minute books, books
of account, contracts, records, and all other books or documents including the
bank accounts of Eco-Tek now in the possession of Eco-Tek or its
representatives.


 
 

--------------------------------------------------------------------------------

 
Section 4.03 Third Party Consents and Certificates.  The Company and Eco-Tek
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


Section 4.04 Actions Prior to Closing.


(a)           From and after the date of this Agreement until the Closing Date
and except as set forth in the Company Schedules or the Eco-Tek Schedules, or as
permitted or contemplated by this Agreement, the Company and Eco-Tek,
respectively (subject to paragraph (b) below), will each:


(i)           carry on its business in substantially the same manner as it has
heretofore;


(ii)           maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;


(iii)           maintain in full force and effect insurance comparable in amount
and in scope of coverage to that now maintained by it;


(iv)           use good faith efforts to perform in all material respects all of
its obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;


(v)           use its good faith efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and


(vi)           fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal, provincial and state laws
and all rules, regulations, and orders imposed by federal, provincial or state
governmental authorities.


(b)           From and after the date of this Agreement until the Closing Date,
neither the Company nor Eco-Tek will:


(i)           make any changes in their Articles of Incorporation or Bylaws,
except as otherwise provided in this Agreement;


(ii)           take any action described in Section 1.07 in the case of Eco-Tek
(all except as permitted therein or as disclosed in Eco-Tek’s schedules);


 
 

--------------------------------------------------------------------------------

 
(iii)           enter into or amend any contract, agreement, or other instrument
of any of the types described in such party's schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv)           sell any assets or discontinue any operations, sell any shares
evidencing capital stock (other than as contemplated in this Section 4.04),
issue any convertible securities or conduct any similar transactions other than
in the ordinary course of business.


ARTICLE V
CONDITIONS PRECEDENT TO
OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01 Ownership of Eco-Tek.  Prior to the Closing Date, the Eco-Tek
Shareholders shall have demonstrated to the Company, with evidence reasonably
satisfactory to the Company, that the Eco-Tek Shareholders are the owners of One
Hundred Percent (100%) of the outstanding securities of Eco-Tek.


Section 5.02 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by Eco-Tek and the Eco-Tek Shareholders in
this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement).  Eco-Tek and the Eco-Tek Shareholders shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by Eco-Tek or the Eco-Tek Shareholders prior to or at
the Closing.  The Company shall be furnished with a certificate, signed by a
duly authorized executive officer of Eco-Tek and dated the Closing Date, to the
foregoing effect.


Section 5.03 Officer's Certificate.  The Company shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
Eco-Tek to the effect that no litigation, proceeding, investigation, or inquiry
is pending, or to the best Knowledge of Eco-Tek threatened, which might result
in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement, or, to the extent not disclosed in the Eco-Tek
Schedules, by or against Eco-Tek, which might result in any material adverse
change in any of the assets, properties, business, or operations of Eco-Tek.


 
 

--------------------------------------------------------------------------------

 
Section 5.04 No Material Adverse Change.  Prior to the Closing Date, there shall
not have occurred any material change in the financial condition, business, or
operations of Eco-Tek nor shall any event have occurred which, with the lapse of
time or the giving of notice, is determined to be unacceptable by the Company in
its reasonable discretion.


Section 5.05 Approval by Eco-Tek.  The Exchange shall have been approved, and
securities delivered in accordance with Section 3.01, by Eco-Tek and the Eco-Tek
Shareholders.  The Board of Directors of Eco-Tek shall have approved the
transactions contemplated by this Agreement.


Section 5.06 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.07 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Eco-Tek after the Closing Date on the basis as
presently operated shall have been obtained.


Section 5.08 Due Diligence.  The Company shall have conducted due diligence on
Eco-Tek and verified among other things, the rights and liabilities associated
with the assets and operations of Eco-Tek (the “Due Diligence”), which Due
Diligence shall be satisfactory to the Company in its sole and absolute
discretion.  In the event that the Due Diligence is unsatisfactory to the
Company, the Company shall have the right to terminate this Agreement and the
transactions contemplated hereby without any liability to the Company
whatsoever.  Eco-Tek agrees to afford to the officers and authorized
representatives of the Company, reasonable access to the properties, books and
records of Eco-Tek, as the case may be, in order that it may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of Eco-Tek and will furnish Company with such additional financial
and operating data and other information as to the business, operations and
assets of Eco-Tek as the Company shall from time to time reasonably
request.  Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances, and each party hereto shall
cooperate fully therein.  No investigation by a Party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other Party under this Agreement.


Section 5.09 Employment and Related Agreements. The Company shall have entered
into employment agreements, consulting agreements or other agreements or
understandings with such owners of and employees of Eco-Tek as the Company may
desire in its sole authority, with such non-compete and non-solicitation
provisions as the Company shall desire in its sole authority.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF
ECO-TEK AND THE ECO-TEK SHAREHOLDERS


The obligations of Eco-Tek and the Eco-Tek Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:


Section 6.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, the Company shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company and shall have satisfied all conditions set forth herein
prior to or at the Closing.  Eco-Tek shall have been furnished with
certificates, signed by duly authorized executive officers of the Company and
dated the Closing Date, to the foregoing effect.


Section 6.02 Officer's Certificate.  Eco-Tek shall have been furnished with a
certificate dated the Closing Date and signed by the duly authorized executive
officer of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best Knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.


Section 6.03 No Material Adverse Change.  Prior to the Closing Date, there shall
not have occurred any change in the financial condition, business or operations
of the Company nor shall any event have occurred which, with the lapse of time
or the giving of notice, is determined to be unacceptable by Eco-Tek or the
Eco-Tek Shareholders.


Section 6.04 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.05  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Eco-Tek after the Closing Date on the basis as
presently operated shall have been obtained.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VII
INDEMNIFICATION


Section 7.01 Indemnification by the Eco-Tek Shareholders.  Subject to the
provisions of this Article, the Eco-Tek Shareholders agree to jointly and
severally indemnify, defend and hold the Company and its Affiliates, parents,
stockholders, subsidiaries, officers, directors, employees, agents, successors
and assigns (such indemnified persons are collectively hereinafter referred to
as “the Company Indemnified Persons”), harmless from and against any and all
loss, liability, damage or deficiency (including interest, penalties, judgments,
costs of preparation and investigation, and attorneys’ fees) (collectively,
“Losses”) that any of the Company Indemnified Persons may suffer, sustain, incur
or become subject to arising out of or due to: (a) the non-fulfillment of any
covenant, undertaking, agreement or other obligation of Eco-Tek or any other
party (other than the Company) under this Agreement or any Schedule hereto; (b)
any action taken by Eco-Tek prior to the Closing Date, or the operations of
Eco-Tek prior to Closing; (c) any misstatement, breach of or inaccuracy of any
representation of Eco-Tek or any Eco-Tek Shareholder in this Agreement; (d) the
breach of any representation, warranty or covenant of Eco-Tek or Eco-Tek
Shareholder in this Agreement; or (e) any liabilities of Eco-Tek which are not
disclosed to the Company at or prior to Closing and which the Company is
required to satisfy subsequent to Closing (including all fees and expenses
associated therewith); provided however, that Eco-Tek and Eco-Tek Shareholders
will not be liable under clause (d) of this Section 7.01 unless the aggregate
amount of Losses exceeds $10,000 (the “Threshold”), in which event Eco-Tek or
Eco-Tek Shareholders shall be liable for all Losses up to, including and
exceeding the amount of the Threshold.  “Losses” as used in this Article is not
limited to matters asserted by third parties, but includes Losses incurred or
sustained in the absence of third party claims.  Payment is not a condition
precedent to recovery of indemnification for Losses.


Section 7.02 Indemnification by the Company.  Subject to the provisions of this
Article, the Company agrees to indemnify, defend and hold the Eco-Tek
Shareholders (the “Eco-Tek Indemnified Persons”), harmless from and against any
and all Losses that any Eco-Tek Indemnified Person may suffer, sustain, incur or
become subject to arising out of or due to: (a) the non-fulfillment of any
covenant, undertaking, agreement or other obligation of the Company under this
Agreement or; (b) any action taken by Eco-Tek and/or the operations of Eco-Tek
after the Closing; which, however, does not include any action that was caused
by or as a fault of an action which originally occurred prior to the Closing
Date or could be partially attributed as a Loss to the Company under Section
7.01 of this Agreement; (c) any misstatement, breach of or inaccuracy of any
material representation of the Company in this Agreement; or (d) the breach of
any representation, warranty or covenant of the Company in this Agreement
provided however, that the Company will not be liable under clause (d) of this
Section 7.02 unless the aggregate amount of Losses exceeds the Threshold, in
which event the Company shall be liable for all Losses up to, including and
exceeding the amount of the Threshold.  The Company shall in no event be
responsible for indemnifying or defending any affiliates, officers, directors,
employees, agents, successors or assigns of Eco-Tek or the Eco-Tek Shareholders
following the Closing for any matter whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
Section 7.03 Survival of Representations, Warranties and Covenants.  The
representations, warranties, covenants and other provisions of this Agreement
which by their terms or by implication are to have continuing effect after the
expiration or termination of this Agreement shall survive the Closing Date or
the termination of this Agreement for any reason whatsoever, and shall remain in
full force and effect.
 
Section 7.04  Notice and Opportunity to Defend.  If a claim for Losses (a
“Claim”) is to be made by any Company Indemnified Person or Eco-Tek Indemnified
Person (any such indemnified person, hereinafter a “Claimant”) seeking
indemnification hereunder, such Claimant shall notify the indemnifying party or
parties (any such indemnifying party, a “Respondent”) promptly.  If such event
involves (a) any claim or (b) the commencement of any action or proceeding by a
third person, Claimant shall give Respondent written notice of such claim or the
commencement of such action or proceeding as provided above.  Delay or failure
to so notify Respondent shall only relieve Respondent of its obligation to the
extent, if at all, that Respondent is prejudiced by reason of such delay or
failure.  Respondent shall have a period of 30 days within which to respond
thereto.  If Respondent accepts responsibility or does not respond within such
30 day period, then Respondent shall be obligated to compromise or defend, at
its own expense and by counsel chosen by Respondent, which counsel shall be
acceptable to such Company Indemnified Person or Eco-Tek Indemnified Person, as
the case may be, such matter, and Respondent shall provide Claimant with such
assurances as may be reasonably required by Claimant to assure that Respondent
will assume and be responsible for the entire liability at issue.  If Respondent
fails to assume the defense of such matter within said 30 day period, Claimant
will (upon delivering notice to such effect to Respondent) have the right to
undertake, at Respondent’s cost and expense, the defense, compromise or
settlement of such matter on behalf of such Claimant.  The Claimant agrees to
cooperate with Respondent and its counsel in the defense against any such
asserted liability.  In any event, Claimant shall have the right to participate
at its own expense in the defense of such asserted liability.  Any compromise of
such asserted liability by Respondent shall require the prior written consent of
Claimant, which consent will not be unreasonably withheld and in the event
Claimant defends any such asserted liability, then any compromise of such
asserted liability by Claimant shall require the prior written consent of
Respondent, which consent shall not be unreasonably withheld.
 
 
 
 

--------------------------------------------------------------------------------

 
Section 7.05 Remedies Exclusive. The remedies conferred by this Article are
intended to be exclusive of and shall supersede any other remedy available under
law or at equity.
 
Section 7.06  Emergency Relief.   Notwithstanding anything in this Article to
the contrary, either party may seek emergency relief from a court for any remedy
that may be necessary to protect any rights or property of such party pending
the establishment of the arbitral tribunal or its determination of the merits of
the controversy.
 
Section 7.07 Right to Set Off.  In the event that the Company shall have a claim
against any Eco-Tek Shareholder for which the Company has not been fully
indemnified as contemplated above, the Company shall have the right to set off
the amount of such claim against any Eco-Tek Shareholder, against any amounts
due such Eco-Tek Shareholder hereunder or any other agreement or understanding
by and between the Company and any Eco-Tek Shareholder.


ARTICLE VIII
CONFIDENTIALITY


Section 8.01 Confidentiality.  At all times after the Closing, each Eco-Tek
Shareholder shall retain in strictest confidence, and shall not disclose to any
third parties or use for their benefit (other than in order to fulfill the terms
and conditions of this Agreement and the transactions contemplated by this
Agreement) or for the benefit of others any confidential information comprising
or related to the Company or any of the Company's Affiliates, Eco-Tek, or
Eco-Tek’s property, including its Intellectual Property, including, without
limitation, trade secrets, source code, customer lists, marketing plans or
strategies, product development techniques or plans, or technologies
(collectively “Confidential Information”). Confidential Information shall not
include information which (i) is or becomes part of the public domain without
breach of this Agreement, (ii) was known to the receiving party on a
non-confidential basis prior to disclosure by the other party (except in
connection with information of Eco-Tek, which shall be considered Confidential
Information for all purposes), (iii) is independently received by the receiving
party without the use of confidential information, or (iv) is explicitly
approved for release by written authorization of the disclosing party.  In the
event that the receiving party is legally required to disclose any confidential
information, the receiving party shall promptly notify the disclosing party of
such requirement and, if requested by the disclosing party, shall reasonably
cooperate in the disclosing party’s efforts to prevent or limit such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
8.02 Enforceability.
 
 
(a)  It is the desire and intent of the Parties that the provisions of Article
VIII shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.  If
any particular provision or portion of Article VIII shall be adjudicated to be
invalid or unenforceable in any jurisdiction, Article VIII shall be deemed
amended to delete therefrom such provision or portion adjudicated to be invalid
or unenforceable, such amendment to apply only with respect to the operation of
this Section 8.02 in the particular jurisdiction in which such adjudication is
made.  Eco-Tek and each Eco-Tek Shareholder agrees that it would be difficult to
measure the damages to the Company and its affiliates from the breach by Eco-Tek
or Eco-Tek Shareholders of the provisions of Article VIII, that injury to the
Company from such breach would be impossible to calculate, and that monetary
damages would therefore be an inadequate remedy; accordingly, Eco-Tek and the
Eco-Tek Shareholders agree that the Company shall be entitled, in addition to
all other remedies it might have, to injunctions or other appropriate orders to
restrain any such breach without showing or proving any actual damages.
 
(b) The undertakings and covenants of Eco-Tek and the Eco-Tek Shareholders
contained in Article VIII are an integral part of the transactions set forth in
this Agreement and the consideration paid by the Company pursuant to this
Agreement shall be consideration to include consideration for such undertakings
and covenants.


ARTICLE IX
DEFINITIONS
 
Section 9.01 Certain Definitions.  In addition to other terms defined throughout
this Agreement, the following terms have the following meanings when used
herein:
 
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, and in the case of any natural Person shall include all relatives
and family members of such Person. For purposes of this definition, a Person
shall be deemed to control another Person if such first Person and/or any
relatives or family members of such first Person directly or indirectly owns or
holds five percent (5%) or more of the ownership interests in such other Person.
In the case of Eco-Tek, each Eco-Tek Shareholder is considered an Affiliate of
Eco-Tek.
 
(b)           “Encumbrance” means any charge, claim, community or other marital
property interest, condition, equitable interest, Lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “Environmental Law(s)” means any foreign, federal, state or local
statute, regulation, ordinance, or rule of common law as now or hereafter in
effect in any way or any other legally binding requirement relating to the
environment, natural resources or protection of human health and safety
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Emergency
Planning and Right-To-Know Act (42 U.S.C. § 11101 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.) (including the Resource Conservation and
Recovery Act), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300(f) et seq.), the
Lead-Based Paint Exposure Reduction Act (42 U.S.C. § 2681 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and all laws of a
similar nature, and the rules and regulations promulgated pursuant thereto, each
as amended.
 
(d)           “Governmental Body” means any:
 
(i)           nation, state, county, city, town, borough, village, district or
other jurisdiction;
 
(ii)           federal, state, local, municipal, foreign or other government;
 
(iii)          governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers);
 
(iv)           multinational organization or body;
 
(v)           body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or
 
(vi)           official of any of the foregoing.
 
(e)           "Intellectual Property" means (i) all inventions, whether
patentable or not patentable, all improvements thereto, and all patents, patent
applications (including those listed on Schedule 1.22(c) and patent disclosures,
together with all reissues, continuations, continuations-in-part, divisionals,
revisions, utility models, extensions and reexaminations thereof, (ii) the
websites, URLs, domain names, trade names and trademarks (including registered
and unregistered trademarks, service marks and applications thereof used in the
business of Eco-Tek) including those set forth in Schedule 1.22(c) together with
all translations, adaptations, derivations and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, (iii) all copyrightable works, all
copyrights and all applications, registrations, renewals and derivatives in
connection therewith, (iv) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
certifications, compositions, manufacturing and production processes and
techniques, technical data, designs including advertising designs, logos,
drawings, packaging, specifications, customer and supplier lists, pricing and
cost information, and business and marketing plans and proposals, (v) all other
proprietary rights, and (vii) all copies and tangible embodiments thereof (in
whatever form or medium).
 
 
 

--------------------------------------------------------------------------------

 
(f)           “Knowledge” means that:
 
(i)           A natural Person will be deemed to have Knowledge of a particular
fact or other matter if such Person is actually aware of the fact or matter.
 
(ii)           A Person, other than a natural person, will be deemed to have
Knowledge of a particular fact or other matter if any natural Person who is
serving, or who has at any time served, as a director, officer, partner,
employee, agent, executor or trustee of that Person (or in any similar capacity)
has, or at any time had, Knowledge of that fact or other matter (as set forth in
(i) above).
 
(g)           “Law” means any federal, state, local or foreign law (including
common law), statute, code, ordinance, rule, regulation or other requirement or
rule of law (including but not limited to as related to revenue, labor, or
ERISA) of any Governmental Body.
 
(h)           “Liability” means with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.
 
(i)           "Liens" means all liens, pledges, mortgages, security interests,
claims, covenants, leases, subleases, charges, conditions, options, rights of
first refusal, licenses, easements, servitudes, rights of way, encumbrances or
any other restriction or limitation whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
(j)           “Person” means an individual, partnership, corporation, business
trust, limited liability company, limited liability partnership, joint stock
company, trust, unincorporated association, joint venture or other entity or a
Governmental Body.
 
(k)           “Tax” means any income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
contract.
 


ARTICLE X
MISCELLANEOUS


Section 10.01  No Bankruptcy and No Criminal Convictions.  None of the Parties
to this Agreement, or their officers, directors or affiliates, promoters,
beneficial shareholders or control persons, nor any predecessor thereof have
been subject to the following (unless otherwise disclosed in the Eco-Tek
Schedules or Company Schedules):



 
(a)
Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past ten (10) years;




 
(b)
Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




 
(c)
Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and

 

 
(d)
Being found by a court of competent jurisdiction (in a civil action), the
Securities and Exchange Commission (the “SEC”) or the Commodity Futures Trading
Commission to have violated a federal, provincial or state securities or
commodities law, and the judgment has not been reversed, suspended, or vacated.



 
 

--------------------------------------------------------------------------------

 
Section 10.02 Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement.  The Company,
and Eco-Tek, each agree to indemnify the other against any claim by any third
person for any commission, brokerage, or finder's fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.


Section 10.03  Governing Law and Jurisdiction.  This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Nevada without giving effect to principles of conflicts of law
thereunder.   Each of the parties hereby: (a) irrevocably submits to the
non-exclusive personal jurisdiction of any Nevada court, over any claim arising
out of or relating to this Agreement and irrevocably agrees that all such claims
may be heard and determined in such Nevada court; and (b) irrevocably waives, to
the fullest extent permitted by applicable law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a Nevada
court.


Section 10.04 Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


If to the Company, to:                          Sandalwood Ventures, Ltd.
Attn: Ronald Kopman
2316 Delaware Ave. #186
Buffalo, New York 14216
Fax:  (716) 541-3998


With copies to:                                     The Loev Law Firm, PC
Attn: David M. Loev, Esq.
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Fax:  (713) 524-4122


If to Eco-Tek, to:                                   Eco-Tek Group Inc.
Attn: Ronald Kopman_
2316 Delaware Ave. #186
Buffalo, New York 14216
Fax:  (716) 541-3998
With copies
to:                                           ___________________________
Attn:___________________
___________________________
___________________________
Phone: ________________________
Fax:  ________________________


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this
Section.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular or registered or certified mail, three business days
after it is duly deposited in the mails; (B) in the case of a notice delivered
by hand, when personally delivered; (C) in the case of a notice sent by
facsimile, upon transmission subject to telephone confirmation of receipt; and
(D) in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.


 
 

--------------------------------------------------------------------------------

 
Section 10.05  Attorney's Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 10.06  Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others (which information shall
include the existence of this Agreement and the transactions contemplated
herein), except (i) to the extent such data or information is published, is a
matter of public knowledge (through no fault or action of the Party holding such
information on behalf of the other Party), or is required by a court of
competent jurisdiction to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth
herein.  Eco-Tek further agrees and consents to the disclosure by the Company of
any material information regarding Eco-Tek which the Company or its counsel
deems necessary for disclosure in the Company’s public filings on EDGAR in
connection with the Company’s current or periodic report filings.  The Company
shall be required to obtain the prior consent of Eco-Tek to publicly disclose
such information, which consent shall not be unreasonably withheld, and shall be
provided in a timely manner consistent with the Company’s filing obligations
under Form 8-K and/or the Securities Act of 1933, as amended or the Securities
Act of 1934, as amended, if necessary.  The Company shall use its best efforts
to avoid the disclosure of any competitive pricing or specific customer
information to the public.


Section 10.07 Publicity.  Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by Eco-Tek or
its shareholders, Board of Directors, employees, officers, or agents shall be
reviewed and approved by the Company prior to its release, subject to any
requirements of law. The Company shall be allowed to make any announcements
relating to this Agreement or the transactions contemplated herein, and shall be
allowed to file this Agreement and any exhibits or related agreements as may be
required pursuant to the Company’s public reporting obligations with the
Securities and Exchange Commission, subject to prior approval by Eco-Tek, which
approval shall not be unreasonably withheld. Prior to the Closing and prior to
the Closing Date, Eco-Tek shall make no announcements relating to this
Agreement, the Company or the transactions contemplated herein without the prior
written consent of the Company, which approval will not be unreasonably
withheld.


 
 

--------------------------------------------------------------------------------

 
Section 10.08 Schedules; Knowledge.  Each party is presumed to have full
Knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement and Eco-Tek and the Eco-Tek Shareholders are deemed
to have knowledge of the information set forth in the Company's EDGAR filings.


Section 10.09 Third Party Beneficiaries.  This contract is strictly between the
Company, Eco-Tek and the Eco-Tek Shareholders, and, except as specifically
provided, no director, officer, stockholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


Section 10.10  Expenses.  The Company and Eco-Tek each hereto agree to pay their
own costs and expenses incurred in negotiating this Agreement including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby, and those costs and expenses
incurred in consummating the transactions described herein.


Section 10.11 Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.


Section 10.12 Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years, unless the terms of this Agreement provide for a longer period of
survival.


Section 10.13 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 10.14 Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 10.15  Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its reasonable best efforts to perform or fulfill
all conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.


Section 10.16  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.


 
 

--------------------------------------------------------------------------------

 
Section 10.17 Construction.  The Parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Parties hereto.  In
this Agreement, the word “include”, “includes”, “including” and “such as” are to
be construed as if they were immediately followed by the words, without
limitation.


Section 10.18 Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


Section 10.19 Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.


Section 10.19 Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.




[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.





 
 
“THE COMPANY”

 
 
Sandalwood Ventures, Ltd.




 
 
By: /s/ Ronald Kopman




 
 
Its: President




 
 
Printed Name: Ronald Kopman

 
 
 

 
 
“ECO-TEK”

 
 
Eco-Tek Group Inc.




 
 
By: /s/ Ronald Kopman




 
 
Its: President




 
 
Printed Name: Ronald Kopman


 


[Signature Pages of Eco-Tek Shareholders Follow On Attached Pages]
 
 
 
 
 

--------------------------------------------------------------------------------

 
Eco-Tek Shareholders:


/s/ Luciana D'Alessandris
Luciana D'Alessandris
6,267,075 Shares


/s/ Dimitrios (Jim) Vogiatzis
Dimitrios (Jim) Vogiatzis
6,267,075 Shares


/s/ Sergey Kartsev
Sergey Kartsev
6,267,075 Shares                                


/s/ Michael Zitser
Michael Zitser
6,267,075 Shares


/s/ Danielle Amoroso
Danielle Amoroso
2,000,000 Shares


/s/ Ruth Stankovich
Ruth Stankovich
700,500 Shares


/s/ Terry Brand
Terry Brand
1,300,000 Shares


/s/ Sabatino Nacson
Sabatino Nacson
249,500 Shares


 
 

--------------------------------------------------------------------------------

 


/s/ Sherwin H. Shapiro
Sherwin H. Shapiro
66,000 Shares


/s/ Itamar Cohen
Itamar Cohen
139,700 Shares


/s/ Anrew Ivanovs
Anrew Ivanovs
80,000 Shares


/s/ Cliff Harding
Cliff Harding
48,000 Shares
 
/s/ Eva Gord
Eva Gord
50,000 Shares


/s/ Danny Rabizada
Danny Rabizada
48,000 Shares


/s/ Antonio Mobilio
Antonio Mobilio
30,000 Shares




/s/ Frank Sampogna
Frank Sampogna
120,000 Shares


/s/ Pietro Savo
Pietro Savo
100,000 Shares
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TYPE OF OWNERSHIP FORM
(CHECK ONE):



 
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)




 
CORPORATION (please include a certified corporate resolution authorizing
signature)



________________________________________________________________________
Please print here the exact name (registration)
Such Eco-Tek Shareholder desires to appear in the records of the Company.


________________________________________________________________________
Please print here the exact address
 Such Eco-Tek Shareholder desires to appear in the records of the Company.


________________________________________________________________________
If interest payments are to be made to an address other than that shown above
(i.e., a
brokerage account), please print here such address and account designation.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Beneficial Owner of Shares Owned by Entity: _____________________


Address: ____________________________________________________________
Tax Id Number: ______________________________
Telephone Number:  (          ) - _____ - _______


 
 

--------------------------------------------------------------------------------

 